HILL, Judge.
The State contends that by the authority of G.S. 110-135 it is entitled to recover from defendant reimbursement for public assistance paid for the benefit of his minor child prior to the service of a summons and complaint to establish paternity, compel reimbursement for the public assistance debt, and provide for the future support of the child. On the other hand, defendant contends the trial court was correct in ruling that the State was not entitled to recover from him for benefits paid for the benefit of his minor illegitimate son before he had any knowledge of the birth of his son and before demand was made upon him to support the child. He points out that the first notice he had that he was the alleged father was from the Warren County Child Support Enforcement Agency on 15 October 1981, almost 12 years after the birth of the child. We conclude the trial court erred and reverse its judgment.
The Child Support Enforcement Program was established by the State on adhering to the Congressional mandate that required each state to implement the program. The aim of the program is to offset welfare costs by strengthening the State’s efforts to enforce child support obligations. See 42 U.S.C. § 651 et seq. The North Carolina Legislature implemented the program through Ar-*174tide 9 of Chapter 110 of the General Statutes. G.S. 110-128 addresses the broad purposes of this Artide:
The purposes of this Artide are to provide for the financial support of dependent children; to provide that public assistance paid to dependent children is a supplement to the support required to be provided by the responsible parent; to provide that the payment of public assistance creates a debt to the State; to provide that the acceptance of public assistance operates as an assignment of the right to child support; to provide for the location of absent parents; to provide for a determination that a responsible parent is able to support his children; and to provide for enforcement of the responsible parent’s obligation to furnish support and to provide for the establishment and administration of a program of child support enforcement in North Carolina. (Emphasis added.)
In Tidwell v. Booker, 290 N.C. 98, 225 S.E. 2d 816 (1976), our Supreme Court dealt, in part, with a civil reimbursement claim by the mother of an illegitimate child. The following language in the opinion is instructive:
The duty of the father of an illegitimate child to support such child is not created by the judicial determination of paternity. That determination is merely a procedural prerequisite to the enforcement of the duty by legal action. The father’s duty to support his child arises when the child is born.
Id. at 116, 225 S.E. 2d at 827. The Tidwell court recognized the right of a custodial parent to compel reimbursement for expenditures incurred in support of the child as well as the mother’s right to judgment requiring reimbursement by the child’s father as a liability created by G.S. 49-15.
When the State has been compelled by a parent’s default to make Aid For Dependent Children payments for a minor child, G.S. 110-135 provides that an action to compel reimbursement of the debt created must be commenced within “five years subsequent to the receipt of the last grant of public assistance.” An action to collect a public assistance debt, if timely filed, may claim *175all public assistance granted subsequent to 30 June 1975, provided there is no five year gap in payments.
The only limitations in G.S. 110-135 on the extent of reimbursement for which judgment may be obtained relate to the defendant’s financial ability to furnish support during the relevant period of time. In the case under review, the trial court found the defendant to be “an abled-bodied man, presently serving in the United States Army, and having served in the United States Army since the 1st day of November, 1969, and . . . capable of providing support for his minor child.” The trial judge further found that the child had received $4,294.87 since 1 July 1975 through 30 March 1982. No exception was taken to these findings. Over an 81 month period the average monthly payment would have been $53.00 per month, an amount well within defendant’s ability to pay.
The judgment of the trial court is vacated and the cause remanded to the trial court with instructions to enter a judgment in accordance with the terms of this opinion.
Vacated and remanded.
Judges Arnold and Wells concur.